DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 12 and 19-20 are canceled; claims 1, 3-11, 13-18 and 21-23 are pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1, 3-7, 11, 13-16, 18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2019/0313473 (Provisional date 07/05/2016) in view of Watfa et al., US 2016/0278096.  
Claim 1, Kim discloses ([fig 6]) an access control method, comprising: 
receiving, by a network device, an access request from a user equipment (UE) ([0168] the UE performs mobility management (hereinafter, referred to as MM) related procedures (e.g., attach request, TAU, and service request), the UE may transmit a request message including an ID of a corresponding network slice (or network slice instance) to the network), 
wherein the access request comprises identification information of a network slice ([0168] the UE performs mobility management (hereinafter, referred to as MM) related procedures (e.g., attach request, TAU, and service request), the UE may transmit a request message including an ID of a corresponding network slice (or network slice instance) to the network); 
determining, by the network device, whether to reject the access request ([0168] the network is in a congested and overloaded state, the network may reject a request from the UE); and 
in response to the network device determining to reject the access request, returning, by the network device, a rejection response message to the UE ([0168] the network may transmit a reject message to the UE), 
wherein the rejection response message comprises a back-off event parameter ([0192] reject message may include a back-off timer#1 for session management 
but is silent on, 
wherein the event is the UE receiving a paging message from a radio access network (RAN). 
However, as Watfa discloses wherein the event is the UE receiving a paging message from a radio access network (RAN) ([fig 1D] RAN 104, [0071] The back-off timer may prohibit the WTRU from sending other requests for the rejected service until the timer is expired and/or the WTRU is paged for a similar MT service).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kim invention with Watfa invention to include the claimed limitation(s) so as to enable the network to page 
Claim 3, Kim as modified discloses the method according to claim 1, further comprising: 
determining, by the network device, the back-off event parameter based on running status information of the network slice (Kim [0172] reject message may include an ID#1 of the network slice (or network slice instance) together with a cause value meaning an overload).  
Claim 4, Kim as modified discloses the method according to claim 1, wherein the rejection Page 2 of 9response message further comprises identification information of a second network slice (Kim [0172] the UE may perform a mobility related procedure (e.g., attach request, TAU, location update request, and service request) related to the ID#2 of the network slice (or network slice instance)).  
Claim 5, Kim as modified discloses the method according to claim 1, wherein the rejection response message further comprises an access point name (APN) list indicating one or more APNs (Kim [0188] back-off timer may operate according to information such as a corresponding APN or DNN) to which the UE cannot request during the back-off period (Kim [0193] the UE may not perform a network connection request or session management related request procedure related to the APN (or DNN)#1).  
Claim 6, Kim as modified discloses the method according to claim 1, 
wherein the network device is a RAN node (Watfa [fig 1D] RAN 104), and wherein determining the network slice corresponding to the access request is based on 
Claim 7, Kim as modified discloses the method according to claim 6, wherein determining whether to reject the access request is based on congestion status of the network slice ([0169] The reject message may include a back-off timer for mobility management congestion control related to an ID of the corresponding network slice (or network slice instance) together with a rejection cause).  
Claim 11, see claim 1 for the rejection, Kim discloses ([fig 9]) a network device, comprising a processor and a non-transitory computer-readable medium having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed by the processor, facilitate: 
receiving an access request from a user equipment (UE), wherein the access request comprises identification information of a network slice; 
determining whether to reject the access request; and 
in response to determining to reject the access request, returning a rejection response message to the UE, 

Claim 13, see claim 3 for the rejection, Kim as modified discloses the network device according to claim 11, wherein the back-off time parameter is determined by the network device based on running status information of the network slice.  
Claim 14, see claim 4 for the rejection, Kim discloses the network device according to claim 11, wherein the rejection response message further comprises identification information of a second network slice.  
Claim 15, see claim 5 for the rejection, Kim as modified discloses the network device according to claim 11, wherein the rejection response message further comprises an access point name (APN) list indicating one or more APNs to which the UE cannot request during the back-off period.  
Claim 16, see claim 6 for the rejection, Kim discloses the network device according to claim 11, wherein the network device is a RAN node.  
Claim 18, see claim 1 for the rejection, Kim discloses ([fig 9]) a non-transitory computer-readable medium having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed, facilitate: 
receiving an access request from a user equipment (UE), 
wherein the access request message comprises identification information of a network slice; 

in response to determining to reject the first access request, returning a rejection response message to the UE, 
wherein the rejection response message comprises a back-off event parameter which indicates that the UE being allowed to again request access to the network slice is conditioned upon occurrence of an event, wherein the event is the UE receiving a paging message from a radio access network (RAN).  
Claim 21, Kim as modified discloses the method according to claim 1, wherein the rejection response message comprises back-off condition information (Kim [0192] reject message may include a back-off timer#1 for session management congestion control together with a reject cause meaning congestion, overload, insufficient resources, and the like.  In this case, the back-off timer may operate on an APN (or DNN) basis.  That is, the back-off timer#1 may be bound with the corresponding APN (or DNN)#1 and operate, [0198] For this reason, the UE may recognize an APN (or DNN) and additional information/parameter.  The additional information/parameter means an IP address, a port number, an application ID, an ID of a network slice (or a network slice instance), a service type, and/or a category), wherein the back-off condition information comprises both the back-off event parameter and a back-off time parameter (Kim [0192] reject message may include a back-off timer#1 for session management congestion control together with a reject cause meaning congestion, overload, insufficient resources, and the like.  In this case, the back-off timer may operate on an APN (or DNN) basis.  That is, the back-off timer#1 may be bound with the corresponding APN (or DNN)#1 and operate, [0198] For this reason, the UE may recognize an APN (or DNN) and additional 
Claim 22, Kim as modified discloses the method according to claim 21, wherein during the back-off period corresponding to the back-off time parameter (Kim [0172] The reject message may include an ID#1 of the network slice (or network slice instance) together with a cause value meaning an overload, insufficient resources, and the like.  In this case, the back-off timer#1 is applied/operates only to ID#1 of the corresponding network slice (or network slice instance)), the UE is not allowed to request access to the network slice (Kim [0172] When the back-off timer#1 related to the ID#1 of the network slice (or network slice instance) operates, the NAS layer of the UE may not perform a mobility management related request (e.g., attach request, TAU, location update request, and service request) or a network connection request related to the ID#1 of the network slice (or network slice instance)) unless the event corresponding to the back-off event parameter occurs (Watfa [0071] The back-off timer may prohibit the WTRU from sending other requests for the rejected service until the timer is expired and/or the WTRU is paged for a similar MT service), in which case the UE is allowed to 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kim invention with Watfa invention to include the claimed limitation(s) so as to enable the UE to gain access to the requested service during a period of the back-off timer allowable by the allocation of the network resources at the time thereby optimizing network resources.   
Claim 23, Kim as modified discloses the method according to claim 21, wherein, based on the back-off time parameter and the back-off event parameter of the rejection response message (Kim [0192] reject message may include a back-off timer#1 for session management congestion control together with a reject cause meaning congestion, overload, insufficient resources, and the like.  In this case, the back-off timer may operate on an APN (or DNN) basis.  That is, the back-off timer#1 may be bound with the corresponding APN (or DNN)#1 and operate, [0198] For this reason, the UE may recognize an APN (or DNN) and additional information/parameter.  The additional 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kim invention with Watfa invention to include the claimed limitation(s) so as to allow the UE to gain access to the requested service with the network after the expiration of the back-off timer.  
Claim(s) 8, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2019/0313473 and Watfa et al., US 2016/0278096 in view of Zhang et al., US 2018/0352501. 
Claim 8, Kim discloses the method according to claim 7, further comprising: 
but Kim and Watfa invention is silent on,  

However, as Zhang discloses receiving, by the RAN node, from a control plane entity supporting the first network slice, a congestion level of the first network slice or a congestion level of the control plane entity ([0102] information on a load status, including C-plane load and U-plane load, of each active network slice may be collected from the OSS/BSS or from the network function in the C-plane of each active network slice).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kim and Watfa invention with Zhang invention to include the claimed limitation(s) so as to allow the network to implement with a control plane function in order to control load status on the network slice. 
Claim 10, Kim as modified discloses the method according to claim 1, 
but Kim and Watfa invention is silent on,  
wherein the network device is a control plane entity (CPE). 
However, as Zhang discloses wherein the network device is a control plane entity (CPE) ([0066] network element in the RAN may be a network function for selecting a network slice (which may be referred to as Network Slice Selection Function (NSSF) somewhere) in the control plane (C-plane) of the RAN (which may be simplified as "RAN C-plane" hereafter).  This network function for selecting a network slice may be 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kim and Watfa invention with Zhang invention to include the claimed limitation(s) so as to allow the network to implement with a control plane function element in order to provide the network slice management thereby optimizing network operation. 
Claim 17 see claim 10 for the rejection, Kim discloses the network device according to claim 11, wherein the network device is a control plane entity (CPE).  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2019/0313473, Watfa et al., US 2016/0278096 and Zhang et al., US 2018/0352501 in view of Jeong et al., US 2014/0204754. 
Claim 9, Kim discloses the method according to claim 8, 
but Kim, Watfa and Zhang invention is silent on, 
wherein the congestion level of the network slice or the congestion level of the control plane entity is expressed by a percentage indicating the congestion level of the network slice or the congestion level of the control plane entity, respectively.  
However, as Jeong discloses wherein the congestion level of the first network slice or the congestion level of the control plane entity is expressed by a percentage ([0057] congestion state information may include a cell Information Element (IE) (e.g., a cell Identifier (ID) or a RAN node's ID), congestion indication indicating whether congestion occurs, a congestion level (which can be expressed as percentage information indicating a degree of congestion or as a level corresponding to the degree 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kim, Watfa and Zhang invention with Jeong invention to include the claimed limitation(s) so as to allow the network to monitor and/or measure a percentage level of congestion of a network entity in order to control network traffic load thereby improving network allocation resources. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DINH NGUYEN/Primary Examiner, Art Unit 2647